Title: From Edward Hand to John Cochran, 30 April 1781
From: Hand, Edward
To: Cochran, John


                        Dear Sir,

                            Orderly Office N. Windsor 30th April 1781
                        
                        His Excellency apprehensive that many of the men returned Sick Absent and in the service of the Hospitals are
                            not now in being or cannot be particularly accounted for, has desired me to request you would furnish him as soon as
                            possible with accurate returns from all the Hospitals under your direction on this side Susquehannah River. specifying the
                            men’s names the Corps they belong to and time of their admission, he wishes these returns may also Comprehend the
                            Continental Soldiers who wait on the Medical Gentlemen or are otherwise employed in the department and that the particular
                            Service they are in, their names, the Corps they belong to, and the time they have served in that Capacity be specified. I
                            am Dear sir with every sentiment of Respect and Esteem Yr Obt Hble Servt
                        
                            Edwad Hand A.G.
                        
                    